Opinion by
Weight, P. J.,
Concurring in Part and Dissenting in Part:
I agree that the decision of the Board of Review should be affirmed in the Schmuck case because the employer advised Schmuck and his fellow claimants, members of Local 771 I.B.T., that they should not attempt to enter the plant. I would also affirm the decision of the Board of Review in the Conroy case because members of the union to which he and his fellow claimants belonged, Local No. 1984 I.A.M., were actively participating in the strike.
Watkins, J., joins in this concurring and dissenting opinion.